Appeal by a self-insured employer from an award of death benefits made by the State Industrial Board to the widow and child of a deceased employee, and from an award of disability compensation due the deceased employee at the time of his death. Decedent was employed as a pier superintendent and received fatal injuries while on board a ship anchored at a pier in the navigable waters of New York harbor. Awards reversed and claims dismissed on the ground that the decedent was engaged in a maritime service on navigable waters at the time of his injuries and that the State Industrial Board had no jurisdiction. Hill, P. J., Bliss, Schenck and Foster, JJ., concur; Crapser, J., dissents and votes to affirm the award on the ground that claimant was a shore worker and the work being done when injured was incidental to such employment.